        Case 1:15-cr-00537-VEC Document 1453 Filed 01/21/20 Page 1 of 1




KELLEY J. SHARKEY

  Attorney at Law         USDC SDNY                           26 Court Street - Suite 2805
                          DOCUMENT                            Brooklyn, New York 11242
                          ELECTRONICALLY FILED                 Tel: (718) 858-8843
By ECF                    DOC #:                               Fax: (718) 875-0053
                          DATE FILED: 01/21/2020
                                                                January 21, 2020
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re: United States v. Jorge Gonzalez 15 Cr. 537 (VEC)

Dear Judge Caproni :

        I represent Mr. Gonzalez who is scheduled for re sentencing this Friday January 24,
2020. It was my understanding that Mr. Gonzalez would be released to a New York City halfway
house before the sentence date, enabling him to attend the scheduled court appearance.
Unfortunately there is a backlog in processing and Mr. Gonzalez remains at the Fairton facility in
South Jersey. I spoke with AUSA Enzer and he will request Mr. Gonzalez’ production, that
process can take up to a month. Therefore with the consent of both parties, I respectfully request
the matter be adjourned for approximately one month. Thank you.
                                                                   Respectfully,
                                                                               /S/
                                                                   Kelley J. Sharkey


  The hearing currently scheduled for Jan. 24, 2020, is adjourned to February 20, 2020, at
  11:00 A.M. On or before February 7, 2020, the parties must indicate whether they are
  requesting that the Court proceed directly to sentencing, in lieu of requesting an updated
  pre-sentence report. If the parties would like to proceed directly to sentencing, they must
  also file a sentencing submission by February 7, 2020.

  SO ORDERED.                 Date: 01/21/2020




  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
